Citation Nr: 0310433	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection loss of use of the 
hands and feet.  

2.  Entitlement to special monthly compensation by reason of 
being in need of aid and attendance or at the housebound 
rate.  

3.  Entitlement to special adaptive housing.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The Board notes that service connection has been established 
for conversion reaction with severe anxiety and motor 
involvement in the upper extremity, with limitation of motion 
in the lumbar and cervical spine with paralysis of the lower 
radicular group.  The veteran has been assigned a 100 percent 
evaluation since September 1980.  

The veteran and his representative currently claim that the 
veteran has loss of use of both legs and arms as a result of 
the service-connected disability.  The record discloses that 
various attempts have been made to evaluate the veteran; but, 
these attempts have been unsuccessful due to the veteran's 
failure to report.  It is significant to note that the 
veteran's treatment has been provided primarily at the VA 
clinic at Ponce.  Nevertheless, medical examinations for his 
evaluation have been scheduled at San Juan that is 
undisputedly a great distance from the veteran's residence in 
Villalba.  More recently, neurological examination requested 
to clarify the current diagnosis and etiology of symptoms 
could not be performed as the veteran did not report.  

While under normal conditions, a failure to report would 
preclude further action on the part of VA, See 
38 C.F.R. § 3.655 (2002), it is clear from the record that 
the 


veteran has been precluded for presenting himself for 
examination because of health reasons.  In order to afford 
the veteran every consideration in the presentation of his 
case, this case is remanded to the RO for the following 
actions:

1.  The veteran should be scheduled for 
neurological examination either at the 
medical center in Ponce or if possible, 
on a fee basis by a medical provider 
located closer to the veteran's residence 
in Villalba.  All indicated special 
studies and tests should be accomplished.  
The examiner should be asked to give a 
complete neurological diagnosis and to 
offer an opinion that as to whether the 
veteran currently has neurological 
disability, productive of loss of use of 
the upper and lower extremities that is 
related to the veteran's service 
connected conversion disorder with severe 
anxiety, motor involvement of the left 
upper extremity, limitation of motion in 
the lumbar and cervical spine and 
paralysis of the lower radicular group.  
In this regard, the examiner is asked to 
state whether it is at least as likely as 
not that the veteran has loss of use in 
the hands and/or feet that was either 
caused or worsened by the veteran's 
service-connected disability.  The claims 
folder should be made available to the 
examiner for use in studying the test.  

2.  The RO then should review the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


